Citation Nr: 0916092	
Decision Date: 04/29/09    Archive Date: 05/07/09

DOCKET NO.  03-25 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for anemia.

2.  Entitlement to special monthly compensation (SMC) based 
on the need for regular aid and attendance or housebound 
status.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel




INTRODUCTION

The veteran had active service from July 1966 to July 1968 
and from September 1977 to June 1992.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, that in pertinent part, denied entitlement to 
service connection for PTSD, glaucoma, and anemia; and, 
denied entitlement to SMC based on the need for aid and 
attendance or housebound status.

In an April 2008 Board decision and remand, the claims of 
service connection for PTSD and glaucoma were denied.  The 
issues of entitlement to service connection for anemia and 
entitlement to SMC based on the need for regular aid and 
attendance were remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
establishes that the Veteran's anemic episodes were not first 
shown during service or within the first post-service year, 
and were, as likely as not, not caused or aggravated by any 
in-service disease or injury, including the service-connected 
gastrointestinal disorder.  

2.  No chronic anemia disability is shown by the evidence of 
record.  

3.  The Veteran does not have a single disability ratable at 
100 percent.

4.  The evidence shows that the Veteran is not substantially 
confined to his dwelling and its immediate premises due to 
his service connected disabilities.

5.  The Veteran is not blind or nearly blind in both eyes and 
his status post cataract disability is not service-connected.

6.  The Veteran has never been institutionalized in a nursing 
home on account of physical or mental incapacity.

7.  None of the Veteran's service-connected disabilities have 
caused the Veteran to be bedridden or rendered the Veteran 
unable to independently perform daily functions of self-care 
or to protect himself from the hazards and dangers incident 
to his daily environment, such that he would require the care 
or assistance of another on a regular basis.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
anemia have not been met.  38 U.S.C.A. §§ 1110, 1131, 5102, 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
3.303, 3.310 (2008).

2.  The criteria for special monthly compensation (SMC) based 
on the need for regular aid and attendance, or as a result of 
being housebound, have not been met.  38 U.S.C.A. §§ 1114, 
1502(b), 1521(d), 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.23, 3.102, 3.350, 3.351, 3.352 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in June 2002 with regard to the claims of 
service connection for anemia, and the claim for SMC.  
Although the notice letters were provided to the Veteran 
before the initial adjudication in September 2002, the notice 
was inadequate.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
and Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence

Although the notification did not specifically advise the 
Veteran of the necessary elements required to substantiate 
his claims of service connection for anemia and entitlement 
to SMC, the letters did provide helpful information regarding 
the basics of service connection, SMC, and what types of 
evidence, generally, that the Veteran could provide to the RO 
that would help substantiate his claims.  Despite the defects 
in the original notice letter, subsequent duty to assist 
letters were sent to the Veteran after the initial 
adjudication that cured the prior defects.  A September 2006 
notice letter, for example, substantially complied with the 
specificity requirements of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) identifying the five elements of a service 
connection claim; and Quartuccio v. Principi, 16 Vet. App. 
183 (2002), identifying the evidence necessary to 
substantiate a claim of service connection and a claim for 
SMC, and the relative duties of VA and the claimant to obtain 
evidence.  This letter was followed by a Supplemental 
Statement of the Case on both issues, issued in October 2007.  

Moreover, as no new disability rating or effective date for 
award of benefits will be assigned because the claims for 
service connection are denied, any defect with respect to the 
Dingess aspect of the notice requirement is rendered moot.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

The notices provided to the Veteran over the course of the 
appeal provided all information necessary for a reasonable 
person to understand what evidence and/or information was 
necessary to substantiate his claims.  The Veteran has 
received all essential notice, has had a meaningful 
opportunity to participate in the development of his claims, 
and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Sanders v. Nicholson, 487 F. 3d 881 (Fed. Cir. 
2007).

VA has obtained service medical records, assisted the Veteran 
in obtaining evidence, afforded the Veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the Veteran the 
opportunity to give testimony before the Board.  The case was 
remanded in April 2008 specifically to obtain additional 
evidence and afford the Veteran VA examinations.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the Veteran's claims file; 
and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

II.  Service Connection

The Veteran seeks service connection for anemia.

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as ulcers 
to a degree of 10 percent within one year from the date of 
termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 1137; 38 C.F.R. §§ 3.307, 
3.309.

Additionally, service connection may be established on a 
secondary basis for a disability that is proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (2006).  See Harder v. Brown, 5 Vet. App. 
183, 187 (1993).  Additional disability resulting from the 
aggravation of a non-service-connected condition by a 
service-connected condition is also compensable under 38 
C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  In order to prevail 
on the issue of entitlement to secondary service connection, 
there must be (1) evidence of a current disability; (2) 
evidence of a service-connected disability; and (3) medical 
nexus evidence establishing a connection between the service-
connected disability and the current disability.  Wallin v. 
West, 11 Vet. App. 509, 512 (1998).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not 
accorded to each piece of evidence contained in the record; 
every item of evidence does not have the same probative 
value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The Veteran asserts that his anemia is secondary to his 
service-connected gastrointestinal disorder.  

The service treatment records (STR's) do not show a diagnosis 
of anemia, or even the possibility of anemia; nor does the 
Veteran assert that his anemia necessarily began during 
service.  The STR's show numerous treatments and procedures 
with regard to his severe esophageal reflux disease, hernia, 
back pain, and other conditions not associated with a 
diagnosis of anemia.

Private medical records from 2000 show that the Veteran 
underwent esophageal surgery for his Barrett's esophagus and 
reflux.  These documents do not show a diagnosis of anemia.  
The Veteran, however, attributes his alleged anemia as being 
related to his June 2000 gastroplasty surgery.  The Veteran 
explained, in November 2002 correspondence to the RO, that 
the surgery in June 2000 caused a lot of problems, resulting 
an extreme loss of weight and anemia, due to not being able 
to get enough nutrients.  In this regard, the Veteran 
reported that after the surgery, he could not hold food down.  
He reported vomiting and diarrhea.  

VA mental health treatment records from April 2002 note the 
Veteran's report that he and his wife discovered that he had 
been anemic since he complained of being cold and dizzy for 
sometime.  There was no diagnosis of anemia.

A private September 2005 outpatient treatment report shows a 
diagnosis of multiple physical conditions, including anemia.  
There is no opinion as to the likely onset of the anemia or 
whether it is secondary to any service-connected 
disabilities.  

A June 2008 VA treatment report, however, noted that the 
Veteran's blood count showed a little anemia.  The examiner 
opined that it might be related to his gastroesophageal 
reflux.  

The Veteran was examined by VA again in November 2008.  At 
that time, a current hemogram indicated a microcytic 
hypochromic blood picture of thalassemia minor, without 
anemia.  In a November 2008 addendum to the examination 
report, the examiner noted that the Veteran's "anemia" was 
not related to his GI condition.  Rather, the Veteran had 
thalassemia minor with minimal lowering of his Hb and Hct.  
The examiner explained that the thalassemia minor was a 
hereditary condition that was not caused by or aggravated by 
his GI condition in any way.  The rationale was that his 
serum iron studies were normal indicating no evidence of 
blood loss from the GI tract.  

In essence, the medical evidence in this case shows that the 
Veteran may have been anemic at times, during the appeal 
period, in September 2005 in particular, as well as in June 
2008.  However, the preponderance of the evidence is against 
a finding that the Veteran has a current chronic anemia 
disability.  Moreover, the more probative evidence of record 
does not link the Veteran's claimed anemia to service or, to 
a service-connected disability.  Although the examiner in 
June 2008 noted that the Veteran had "a little anemia" that 
may have been related to his GERD, there was no rationale 
accompanying that statement, no indication that the anemia 
was chronic, and no indication that the medical professional 
who reviewed the blood work in June 2008 had access to, or 
reviewed other medical records to support the opinion that 
the Veteran's anemia may be related to the GERD.  Moreover, 
even if the June 2008 blood work findings of "a little 
anemia," and the previous diagnosis of anemia noted in 
September 2005 were related to the Veteran's GI problems, 
there is no evidence that the Veteran has a chronic anemia 
condition.  The Veteran may have had periods since his GI 
surgery in 2000 during which he was anemic due to a lack of 
nutrition and/or the inability to keep food down; however, 
these periods are not shown to have been constant over the 
years, and have not resulted in a chronic anemia disability.  
To warrant service connection, there needs to be the presence 
of a chronic anemic disability, which is not shown in this 
case.  In particular, the November 2008 examiner specifically 
noted that the Veteran did not have a diagnosis of anemia.  
Rather, the Veteran's blood work indicated that the Veteran 
was not anemic, and instead, had a hereditary condition of 
thalassemia minor.  

In sum, the medical records reveal occasional diagnosis of 
and treatment for acute anemic episodes based on blood work.  
A chronic anemia condition has never been indicated or 
treated.  

Although a competent medical professional opined in June 2008 
that the Veteran had anemia that may be related to his GI 
symptoms, this opinion is outweighed by the VA examiner's 
November 2008 opinion, which specifically noted that the 
Veteran did not have anemia and that no anemia was caused by 
or related to the Veteran's GI symptoms.  The November 2008 
examiner provided a rationale for this opinion based on sound 
medical principles, while the medical professional in June 
2008 provided no rationale for her opinion.  Moreover, the 
June 2008 opinion indicates that the Veteran's anemia may be 
related to the GI issues.  This speculative term does not 
equate to "as likely as not."

In light of the foregoing, the criteria for entitlement to 
service connection for anemia are not met.  While there were 
a couple of references to acute anemia in the record, no 
anemia was shown during service, and no chronic anemic 
condition is shown currently.  Moreover, the competent 
medical evidence weighs against the claim.  The preponderance 
of the evidence is against the Veteran's claim for service 
connection for anemia; there is no doubt to be resolved; and 
service connection for anemia is not warranted.  38 U.S.C.A. 
§ 5107(b), 38 C.F.R. § 4.3.  

III.  SMC

The Veteran maintains that SMC is warranted based on the need 
for regular aid and attendance or by reason of being 
housebound.  

The Veteran's service-connected disabilities and the 
associated rating assigned thereto are as follows:  residuals 
of incisional hernia repair with marlex mesh (40 percent); 
reflux esophagitis and gastric dysmotility, residuals of 
esphagectomy, pyloroplasty, gastrectomy, partial liver 
resection, lysis of adhesions, hiatal hernia repair and 
cholecystectomy (40 percent); right thoracotomy with 
restrictive lung disease (30 percent); tinnitus (10 percent); 
diabetes mellitus, type II (10 percent); hearing loss (0 
percent); and residuals of right saphenous ligation (0 
percent).  

The veteran seeks entitlement to SMC based on the need for 
regular aid and attendance (A&A) of another person, or on 
account of being housebound.  SMC is payable if as the result 
of service-connected disability, the Veteran has an 
anatomical loss or loss of use of both feet, or of one hand 
and one foot; has blindness in both eyes with visual acuity 
of 5/200 or less; is permanently bedridden; or is so helpless 
as to be in need of regular aid and attendance of another 
person.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).  

Need for aid and attendance means being so helpless as to 
require the regular aid and attendance of another person.  38 
U.S.C.A. § 3.350(b).  The following factors will be accorded 
consideration in determining whether the veteran is in need 
of regular aid and attendance of another person:

(1) the inability of the veteran to dress or undress himself, 
or to keep himself ordinarily clean and presentable;

(2) frequent need of adjustment of any special prosthetic or 
orthopedic appliances which by reason of the particular 
disability cannot be done without such aid;

(3) inability of the veteran to feed himself because of the 
loss of coordination of upper extremities or because of 
extreme weakness;

(4) inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the veteran from the 
hazards or dangers incident to his daily environment.  38 
C.F.R. § 3.352(a).

For the purposes of 38 C.F.R. § 3.352(a), "bedridden" will be 
a proper basis for the determination of whether the veteran 
is in need of regular aid and attendance of another person.  
"Bedridden" will be that condition which, through its 
essential character, actually requires that the claimant 
remain in bed.  The fact that claimant has voluntarily taken 
to bed or that a physician has prescribed rest in bed for the 
greater or lesser part of the day to promote convalescence or 
cure will not suffice.  

The claims file contains numerous mental health treatment 
records showing that the Veteran had been treated for a 
depressive disorder, from 2002 through 2006.  These records 
provide a general picture of the Veteran's physical 
condition, functional impairment due to both physical and 
psychiatric conditions, as well as his ability to complete 
activities and daily life during that time period.  

A January 2002 marital therapy note reveals that the Veteran 
and his wife would soon be moving, and would be living with 
their son and daughter-in-law, both of whom were nurses and 
could care for them.  

A February 2002 VA mental health report noted that the 
Veteran and his wife were enjoying their new home and 
watching the deer that come through the yard.  They also 
watched other wild animals and fed the birds.  The Veteran 
was able to sleep steadily on medications.  He was also 
taking Compazine for his stomach and that helped a lot with 
the nausea and reflux problem.  The report also noted that 
they continued to care for their grandchildren, including a 
10 year old he helped with homework.  It was noted that their 
life was more manageable.  

In an April 2002 mental health report, it appeared that the 
Veteran's physical health had rapidly declined.  The April 
report noted that the Veteran seemed to be handling their 
move and stress fairly well except that the Veteran was 
having a number of physical problems.  Both were doing well 
with the assistance of the son and daughter-in-law sharing 
the home with them.  

In May 2002, the Veteran was started on a trial of Bupropion 
for depression.  

At another VA mental health appointment, in June 2002, the 
Veteran reported that since starting the Bupropion, he felt 
like he wanted to get up in the morning and do things.  His 
wife reported that he spent less time in bed and was more 
active.  

At an appointment in July 2002, the Veteran was still doing 
well on the Bupropion.  

However, in November 2002 correspondence to the RO, the 
Veteran reported that he depended on his daughter-in-law and 
son to prepare his meals, maintain the house and yard, do 
chores, shop for groceries, and drive him to appointments. 

A November 2002 mental health note reveals that the Veteran 
and his wife were becoming more and more depressed, 
particularly because of all of their physical limitations and 
problems.  

A January 2003 marital therapy note reveals that the Veteran 
was no longer able to drive.  Additionally, the son and 
daughter-in-law, and grandchildren were still living with the 
Veteran and his wife, and they helped around the house and 
fixed meals.  

In February 2003, however, the Veteran was beginning to feel 
better.  He was keeping food down, and his diarrhea had been 
under control.  

According to an April 2003 mental health clinic note, the 
Veteran's eye sight was worsening due to glaucoma.  His 
wife's physical condition had deteriorated to the point that 
she qualified for a home caregiver around the clock.  The 
social worker noted that the Veteran's life had become quite 
limited to being home and taking care of himself and his 
wife, and going to appointments.  

In June 2003 the Veteran underwent cataract surgery for the 
right eye, and in August 2003, he underwent cataract surgery 
for the left eye.

According to VA outpatient treatment records in April 2004, 
the Veteran was doing better.  His mood had improved, and he 
had recently visited Texas, where he had considered moving.  
Additionally, they had hired relatives to care for them, 
particularly since his wife had just gone through gastric 
bypass surgery.  It was noted that the Veteran took care of 
his wife, with whom he often went on walks with.  The social 
worker noted that the Veteran seemed as if he was doing quite 
well.

By May 2004, the Veteran was still taking care of his wife, 
and was concerned for her because he felt she spent too much 
time in bed.  In June 2004, the Veteran reported to the 
social worker that he was doing well, sleeping well with 
medication, and no longer had headaches.  Their daughter 
moved in and was caring for his wife.  The Veteran and his 
wife were planning a trip to Texas to visit relatives in 
early 2005.  

A July 2004 pharmacy telephone note reveals that the Veteran 
had been having increased back and rib pain for the past 
couple of months.  Another July 2004 report noted that the 
Veteran's mood had been improving because his wife's health 
had been improving.  

An October 2004 marital therapy note reveals that the Veteran 
was having increased depression symptoms and had been 
sleeping much more than usual.  He planned to get more 
exercise because of the severity of the depression.  
Moreover, the Veteran was focused on his upcoming trip to 
Texas, and planned to take his wife to Mexico to vacation.  

An April 2005 mental health note reveals that the Veteran had 
not been feeling well lately.  The Veteran described episodes 
where he is driving and felt like he was going to scream.  He 
would bite his tongue, which reportedly moved around a lot in 
his mouth.  He would lose his peripheral vision and then 
would see himself driving from overhead.  He felt weak, and 
could no longer cook, clean the house or do laundry.  The 
Veteran requested help in dealing with his control of his 
dissociation episodes  

An October 2005 psychiatric care note reveals that the 
Veteran was able to leave his house two to three times per 
week to go to the store.  

Two December 2005 psychiatric care reports indicated that the 
Veteran has increased depression and was reportedly staying 
in his bedroom most of the day.  He had difficulty sleeping 
and did not want to leave the house, even for his medical 
appointment.  He was in treatment for alcohol abuse and had 
been sober for 4 weeks.  The Veteran reported that his 
depression was worse during the fall and winter months.

A January 2006 outpatient treatment record reveals that the 
Veteran was requesting treatment for his alcohol addiction.  
This is inconsistent with various private and VA outpatient 
treatment records noting that the Veteran denied any alcohol 
use.  See January 2, 2002 and June 24, 2003 VA health 
promotion screening notes, a December 2004 nutrition consult 
report, and May 10, 2006 private examination report.

An April 2006 mental health note reveals that the Veteran had 
been feeling much better since he stopped drinking beer.  He 
had been doing more activities with his family, including his 
wife, daughter and grandson.  He planned to join a social 
group that played bingo and had dances.  

At a July 2006 mental health visit, the Veteran reported that 
his wife had been diagnosed with dementia and Parkinson's 
disease.  Nevertheless, the social worker opined that the 
Veteran seemed to be doing very well and was able to see that 
his purpose in life was to take care of his wife.  

Meanwhile, other VA and private treatment records noted 
continued complaints and treatment for the Veteran's numerous 
physical disabilities.  During a private June 2006 upper GI 
endoscopy, Savary-Miller Grade IV esophagitis with non-
bleeding was found.  Additionally, patchy candidiasis was 
found in the upper third of the esophagus.  The impression 
was severe ulcerative esophagitis, monilial esophagitis, and 
retained food in the stomach which prevented identification 
of the pylorus.  

VA records from the middle of 2006 through early 2007 show 
that the Veteran continued to have physical problems, 
including chest pain, increased low back pain, and gastro 
esophageal reflux disease with gastrointestinal problems.  A 
March 2007 cardiology note revealed that the Veteran had not 
had any alcohol in the past 18 months.  

In April 2007, the Veteran's anxiety and depression had 
increased due to conflict between his wife and her daughter.  
In July 2007, the Veteran reported that he was going to fire 
his wife's daughter and ask her and her ex-husband to move 
out, but ultimately let her continue to care for his wife.  
This discord was causing an increase in the Veteran's 
depression and anxiety.

VA records reflect that the Veteran's wife called the 
Veteran's social worker to report that the Veteran became 
disoriented while shopping in a grocery store that he knew.  
She reported that the Veteran had experienced other similar 
episodes.  In another August 2007 VA note, the Veteran 
reported an increase in his depression since his son left for 
Iraq one month earlier.  In another August 2007 VA note, the 
Veteran had reportedly been seen by a doctor who told him 
that he had a TIA and had dementia.  

In a statement received in November 2007, the Veteran 
continued to assert that he needed in-home care.  The Veteran 
reported that he was no longer able to cook or clean, and had 
been relying on his wife's caregiver.  The Veteran also 
needed help with driving and part of bathing.  

An August 2008 VA psychiatric note reveals that the Veteran 
was suffering from major depressive disorder with a seasonal 
component.  The Veteran's depression and anxiety were 
increased because of financial problems and his family 
situation with regard to his step-daughter and her ex-
husband.  

An August 2008 VA primary care note, the Veteran reported two 
episodes of blacking out, both during the night when he was 
getting up to urinate.  The Veteran denied loss of bowel or 
bladder control.  The assessment was syncope, probably 
related to flomax.  A September 2008 VA note revealed that 
the Veteran's flomax dose was decreased, and he had not 
experienced any more black out episodes.  

In sum, the above outpatient treatment records from 2002 
through 2008 essentially show that the Veteran indeed has a 
number of disabling conditions, most notably his GERD and his 
depression; and, more recently, his increased back pain.  
Furthermore, the records show that the Veteran has gone 
through periods where his physical disabilities and 
depression have been worse than at other times.  For example, 
in 2002 and early 2003, the Veteran's condition was clearly 
deteriorating.  He was having difficulty keeping food down, 
and that was causing him to feel weak.  It is reasonable to 
assume that the Veteran would have welcomed outside help to 
care for him, which was apparently provided by his wife and 
step-daughter.  Additionally, the Veteran reported that he 
was unable to drive during that time period because of 
decreased visual acuity.  However, the record reflects that 
the Veteran underwent bilateral cataract surgery in mid 2003, 
and although not specifically noted in the record, it appears 
that the Veteran's eyesight improved after the surgery.  
There are notations in the record that seem to suggest that 
the Veteran was once again able to drive.  The mental health 
records paint a clear picture showing that between 2002 and 
2008, the Veteran's depression and anxiety would wax and wane 
depending on the season, the Veteran's health, the health of 
his wife, and their family dynamic as it related to the 
wife's daughter and her ex-husband.  Overall, however, the 
totality of this evidence indicates that the Veteran was not 
substantially confined to his home, and could care for 
himself enough to be able to take at least one trip to Texas, 
drive to the grocery store, shop at the grocery store, and 
attend numerous medical and mental health appointments at the 
VA medical center.  

In additional to the above VA treatment records, the claims 
file contains three VA examinations conducted for the 
purposes of establishing whether the Veteran was in need of 
regular A&A.  At the first examination, in April 2002, the 
Veteran's complaints included weakness, chest pain, right arm 
and rib pain, and low back pain.  Additionally, the veteran 
was weak from poor nutrition secondary to reflux surgery.  He 
also had depression and PTSD.  He vomited often and had 
terrible trouble eating.  He was tired and fatigued from the 
weakness and depression.  The veteran was able to walk one 
block without assistance and he could leave his home daily 
with help.  He did not require the use of a walking aid such 
as a cane, brace, crutches or a walker in order to walk.  The 
diagnosis was reflux, depression, and low back pain.  The 
examiner certified that the veteran required the daily 
personal health care services of a skilled provider without 
which the veteran would require hospital, nursing home or 
other institutional care.  Significantly, this report is 
fairly consistent with the state of the Veteran's health at 
that time, as noted in the VA outpatient treatment records, 
and as noted by the Veteran's wife.

In a July 2002 statement from the Veteran's wife, she noted 
that the Veteran was so weak that he needed assistance in his 
activities of daily living, including bathing, dressing, 
getting meals and sometimes needed help with eating.  He 
could no longer drive due to weakness, pain and decreased 
vision.  

The second examination, in July 2004, was conducted by the 
same VA provider who examined the Veteran in 2002.  The 
examiner noted that the Veteran continued to complain of 
depression, chest pain from surgery, and low back pain.  The 
Veteran was able to walk, unassisted, for 5 or 6 blocks.  He 
was able to leave the house daily, with help, as he fatigued 
easily.  He did not use assistive devices for ambulation.  On 
examination, the Veteran's nutrition was "normal-thin" and 
his fine movements were normal.  The examiner noted that the 
Veteran had right-sided chest pain secondary to surgery with 
some limits to right arm motion.  The Veteran had low back 
pain but no restriction of leg motion.  The Veteran was 
suffering from depression and his wife had medical problems 
such that the Veteran had to help her.  The diagnosis was low 
back pain, PTSD, depression, esophagitis, and chest pain from 
surgery.  The examiner again certified that the Veteran 
required the daily personal health care services of a skilled 
provider without which the Veteran would require hospital, 
nursing home or other institutional care.

In a November 2004 statement, the Veteran reported that he 
had trouble with activities of daily living, and neither he 
nor his wife was able to cook for themselves anymore.  The 
Veteran reported that he could no longer do housework and had 
trouble driving due to blackout spells.  The Veteran also 
noted that he was a newly diagnosed diabetic who needed help 
with checking his blood sugars.

The third VA examination was conducted in November 2008.  The 
examiner specifically noted that three volumes of claims file 
and the medical records therein were reviewed in conjunction 
with the examination.  The examiner noted the Veteran's 
multiple physical conditions, and indicated that the Veteran 
lived at home with his diabetic wife who had Alzheimer's and 
required constant care.  The Veteran reported that they are 
cared for by their daughter, and he provided part of the care 
for his wife.  The Veteran reported that the daughter did all 
of the shopping, cooking, grocery shopping, laundry and most 
of the care for his wife.  The Veteran was able to care for 
himself with regarding to feeding, grooming, toileting, and 
at times helped with the dishes and the laundry.  He was no 
longer able to help with yard work because of his back pain.  
He did not require special feeding or special diet other than 
because of his diabetes.  He managed his current medications.  
He denied hematemesis, black, tarry stools or blood in his 
stool.  He was not aware of having anemia.  He did have 
microcytic hypochromic blood picture with his hematocrit at 
the lower limit of normal, but not anemic.  The Veteran was 
able to independently perform the daily functions of self 
care on a regular basis.  He now walked with a cane, had a 
brace on his left knee, and carried the cane in his right 
hand.  He was able to dress himself, bathe, and do all other 
self care activities including his IADL's and ADL's.  He 
drove his van to the post office 12 miles 
away and/or to the Walmart one to four times per month; 
however, he had his daughter drive to most places.  He was 
able to protect himself from the hazards of his environment, 
keep himself clean and presentable.  He fed himself and was 
able to walk and deliver part of the ongoing care for his 
bedridden wife.  The examiner indicated that the Veteran did 
not require the regular aid and attendance of another person 
for his own care.  He did, however, require the aid and 
attendance of his daughter and son-in-law for the care of his 
bedridden wife who had Alzheimer's.  The examiner pointed out 
that the Veteran's gastrointestinal disability of esophageal 
reflux and gastric presence in the right chest was not 
causing recurrent pneumonia or any other chronic ongoing 
disability that would require ongoing skilled care.  His 
current hemogram indicated a mucrocytic hypochromic blood 
picture of thalassemia minor without anemia.  The examiner 
opined that the Veteran did not require the services of a 
skilled provided without whom he would need institutional or 
nursing home care.  The diagnoses included:  (1) Thalassemia 
minor; (2) mild DJD right knee; (3) Thoracolumbar DDD and 
DJD; and (4) status post hiatal hernia repair with gastric 
presence in right chest.  

In a November 2008 addendum to the examination, the examiner 
noted that the Veteran's GI condition was secondary to GERD 
and a surgical repair of this which left him with his gastric 
antrum and cardia in his right thoracic cavity.  He still had 
reflux into esophagus and throat three to four times per 
week.  He had choking and gagging that occurred at 1:00-2:00 
am daily and awakened him from sleep.  He had not had 
pneumonia in the past 12 months.  His weight had been stable 
at 190-195 for the past year.  His GERD and gastric presence 
in this right chest was not causing recurrent pneumonia or 
any other chronic disability.  He denied melena, bleeding, 
and has no history of recent esophageal dilation or neoplasm 
of the GI tract.  

Based on the foregoing evidence, including two VA 
examinations (in 2002 and 2004) that support of the Veteran's 
claim, the criteria for entitlement to A&A or housebound 
status has not been met.  Although mindful of the opinions in 
2002 and 2004, greater weight and probative value is placed 
on the complete disability picture taken from the totality of 
the VA outpatient mental health notes from 2002-2008 and the 
November 2008 VA examination report.  

It is certainly evident that, at the time of the first 
examination in 2002, the Veteran's overall disability picture 
had been declining and he was in extremely poor physical and 
mental health; however, over time his condition stabilized, 
and the record clearly shows that the Veteran has never 
required long-term hospitalization or a nursing home.  
Moreover, the most recent examination in November 2008 
indicates that the Veteran is still able to drive, can take 
care of himself, was well-groomed, and was even well enough 
to participate in the care of his bedridden wife.  Thus, in 
hindsight, the examiner who conducted the 2002 and 2004 
examinations was incorrect, when he certified that the 
Veteran required the daily personal health care services of a 
skilled provider without which the Veteran would require 
hospital, nursing home or other institutional care.  

As the record clearly reflects, the Veteran has never 
required hospital, nursing home, or other institutional care.  
Thus, although the Veteran's condition was certainly more 
severe at that time, the examination reports from April 2002 
and July 2004 carry no probative value as to the overall 
permanent state of the Veteran's service-connected 
disabilities.  Furthermore, the statements provided by the 
Veteran and his wife over the course of the appeal also carry 
little probative value, as they are not consistent with the 
totality of the evidence.  As previously emphasized, it is 
evident that the Veteran's physical and mental health waxes 
and wanes, and there are periods when he sleeps most of the 
day, has trouble with activities of daily living, and needs 
help with driving.  Some of the statements provided by the 
Veteran and his wife were submitted during the bad times; 
however, other statements were submitted during times of 
improved health, as noted by the record.  For example, in a 
November 2004 statement, the Veteran reported that he had 
trouble with activities of daily living, and neither he nor 
his wife was able to cook for themselves anymore.  The 
Veteran reported that he could no longer do housework and had 
trouble driving due to blackout spells.  At approximately the 
same time, the Veteran was getting ready to take a trip to 
Texas and Mexico with his wife in early 2005.

In light of the foregoing, the preponderance of the evidence 
is against a finding that, as the result of service-connected 
disability, the Veteran has suffered the anatomical loss or 
loss of use of both feet, or of one hand and one foot, or is 
blind in both eyes, with 5/200 visual acuity or less, or is 
permanently bedridden or so helpless as to be in need of 
regular aid and attendance.  The Veteran is able to dress and 
undress himself, keep himself clean and presentable, is able 
to feed himself, attend to the wants of nature, and can 
protect himself from hazards or dangers incident to his 
environment.  Although the Veteran may, at times, require 
additional help with cooking and cleaning, he is still able 
to help care for himself and his wife on a regular basis.  

SMC at the housebound rate is payable to a veteran who has a 
single service-connected disability rated as 100 percent 
disabling and either (a) has an additional service-connected 
disability, or disabilities, independently rated as 60 
percent disabling, which (i) is/are separate and distinct 
from the service-connected disability rated as 100 percent 
disabling and (ii) involve(s) different anatomical or bodily 
symptoms; or (b) is permanently housebound by reason of a 
service-connected disability or disabilities.  The latter 
requirement is met when the veteran is substantially confined 
to his dwelling and the immediate premises as a direct result 
of service-connected disabilities, and it is reasonably 
certain that the disabilities will continue throughout his 
lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  

The initial threshold requirement for establishing 
entitlement to SMC at the housebound rate, i.e., a single 
service-connected disability rated or ratable at 100 percent, 
is not met.  Consequently, to establish entitlement to SMC at 
the housebound rate the Veteran must show that because of his 
service-connected disabilities he is substantially confined 
to his dwelling and the immediate premises.  As indicated 
above, the Veteran leaves the home for medical appointments, 
grocery shopping, walking, and on one occasion, a trip to 
Texas.  

Although the Veteran may use his wife's caregiver for help on 
occasion, it does not appear that she provides any 
significant assistance with the Veteran's dressing and with 
his hygiene as a result of his service-connected disabilities 
at this time or on a consistent basis.  

The preponderance of the evidence is against the claim for 
SMC; there is no doubt to be resolved; and SMC based on the 
need for A&A or by reason of being housebound is not 
warranted.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  



ORDER

Service connection for anemia is denied.  

Entitlement to SMC based on the need for regular aid and 
attendance or by reason of being housebound is denied.  





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


